Juan Jose




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 8, 2014

                                       No. 04-13-00639-CV

                                    Claudia Lynn ALVAREZ,
                                            Appellant

                                                 v.

                                      Juan Jose ALVAREZ,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007CI08882
                        Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant has
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court